Citation Nr: 0319711	
Decision Date: 08/11/03    Archive Date: 08/25/03	

DOCKET NO.  00-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for residuals of heat 
rash, candidal infection, and tinea cruris.   

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).   

3.  Entitlement to an increased rating for recurrent left 
inguinal hernia, currently evaluated as 10 percent disabling.   

4.  Entitlement to an increased rating for left 
varicocelectomy, currently evaluated as 10 percent disabling.   

5.  Entitlement to an increased rating for residuals of 
fracture of the proximal phalanx of the right thumb with 
healed scar, fracture of the proximal phalanx of the right 
index finger with healed scar, and healed laceration of the 
extensor tendon, currently evaluated as 20 percent disabling.   

6.  Entitlement to an increased (compensable) rating for 
chronic pain syndrome and nerve entrapment, secondary to 
right inguinal hernia.   

7.  Entitlement to an increased (compensable) rating for 
cicatrix, creased upper left lid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In the veteran's July 2000 notice of disagreement, he 
indicated that he desired 100 percent compensation, and in 
March 2003 the veteran's representative submitted documents 
indicating that the veteran had been awarded Social Security 
disability benefits.  The issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is referred to the RO for its 
consideration.  



REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA's obligations 
under the Veterans Claims Assistance Act 
of 2000 as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After obtaining any necessary 
release, the RO should contact the Social 
Security Administration and request 
copies of all medical records relating to 
any determination it has made regarding 
the veteran's entitlement to disability 
benefits.  

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
existence and etiology of any currently 
manifested skin disability.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any chronic skin disability 
currently exists.  If a current chronic 
skin disability exists, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the currently manifested chronic 
skin disability existed during the 
veteran's active service or is related to 
his active service.  If any currently 
manifested chronic skin disability cannot 
be medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes related to speculation or 
judgments based on mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



